MDU RESOURCES GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Twelve Months Ended June 30, 2008 Year Ended December 31, 2007 (In thousands of dollars) Earnings Available for Fixed Charges: Net Income (a) $ 371,331 $ 308,288 Income Taxes 225,322 190,024 596,653 498,312 Rents (b) 11,348 11,947 Interest (c) 79,746 76,248 Total Earnings Available for Fixed Charges $ 687,747 $ 586,507 Preferred Dividend Requirements $ 685 $ 685 Ratio of Income Before Income Taxes to Net Income 161 % 159 % Preferred Dividend Factor on Pretax Basis 1,103 1,089 Fixed Charges (d) 93,717 90,545 Combined Fixed Charges and Preferred Stock Dividends $ 94,820 $ 91,634 Ratio of Earnings to Fixed Charges 7.3 x 6.5 x Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 7.3 x 6.4 x (a) Net income excludes undistributed income for equity investees. (b) Represents interest portion of rents estimated at 33 1/3%. (c) Represents interest, amortization of debt discount and expense on all indebtedness and amortization of interest capitalized, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income) and interest capitalized. (d) Represents rents (as defined above), interest, amortization of debt discount and expense on all indebtedness, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income). 1
